IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OLGA DEMYANENKO-TODD, et al.,

 

Plaintiffs,
: 3:47-CV-772
Vv. : (JUDGE MARIANI)
NAVIENT CORPORATION, et al. ;
Defendants.
/ ORDER
~Yy7

AND NOW, THIS DAY OF SEPTEMBER, 2020, a Mandate having been

issued on July 27, 2020 by the Third Circuit Court of Appeals which resolved the
interlocutory appeal filed in the District Court case Commonwealth of Pennsylvania v.
Navient Corporation, 3:17-cv-1814 (see Pa. v. Navient Corp., 967 F.3d 272 (3d Cir. 2020)),
IT IS HEREBY ORDERED THAT:

1. The stay issued in this matter on May 8, 2019 (Doc. 96) is LIFTED.

2. Within 14 days of the date of this Order, the parties shall file a joint letter
setting forth the status of this action and listing all agreed upon new case
management deadlines as well as any deadlines upon which the parties have
failed to agree. Should the parties agree on all new case management deadlines,
and the Court agrees that the requested deadlines are appropriate, the Court
shall adopt the parties’ submission and issue an Order incorporating the

deadlines therein. Should the letter reflect any deadlines upon which the parties
have failed to agree, or should the parties so request in the letter, the Court will

schedule a telephone conference to address any issues raised by the parties.

 

 

Robert D. eh
United States District Judge
